—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 3, 1998, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was not totally unemployed during the period that she was receiving unemployment insurance benefits following her separation from her former employment as a purchasing clerk. Claimant admitted that during the applicable period, she wrote checks for her husband’s business and, in a sworn statement, claimant *569conceded that she performed other administrative and accounting duties as well (see, Matter of Bartfeld [Sweeney], 239 AD2d 642). Although claimant later testified that the affidavit was not completely accurate and that she did not read it prior to signing it as affirmed, we find no reason to disturb the Board’s assessment of claimant’s credibility and the inferences drawn from the evidence presented (see, Matter of Falco [Sweeney], 246 AD2d 711, lv denied 92 NY2d 815). Finally, given the factual circumstances, there is substantial evidence to support the conclusion that willful false statements were made by claimant to obtain benefits and that such benefits were recoverable (see, Matter of Tenore [Sweeney], 244 AD2d 749).Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.